Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

x
In re AMERICAN REALTY CAPITAL : Civil Action No. 1:15-me-00040-AKH
PROPERTIES, INC. LIFIGATION :

 

CLASS ACTION

 

This Document Relates To:

ALL ACTIONS.

 

PROOF OF CLAIM AND RELEASE

EXHIBIT A-2

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 2 of 18

I, GENERAL INSTRUCTIONS

1. To recover as a member of the Class based on your claims in the action entitled /n
re American Realty Capital Properties, Inc. Litigation, Civil Action No. 1:15-mce-00040-AKH (the
“Litigation”), you must complete and, on page _ hereof, sign this Proof of Claim and Release. If
you fail to submit a properly addressed (as set forth in paragraph 3 below) Proof of Claim and
Release form, postmarked or received by the date shown below, your claim may be rejected and
you may be precluded from any recovery from the Net Settlement Fund created in connection with
the proposed settlement of the Litigation (the “Settlement”).'

2. Submission of this Proof of Claim and Release form, however, does not assure that
you will share in the proceeds of the Settlement.

3. YOU MUST MAIL OR SUBMIT ONLINE YOUR COMPLETED AND SIGNED
PROOF OF CLAIM AND RELEASE FORM, ACCOMPANIED BY COPIES OF THE
DOCUMENTS REQUESTED HEREIN, NO LATER THAN JANUARY 23, 2020, TO THE
COURT-APPOINTED CLAIMS ADMINISTRATOR IN THIS CASE, AT THE FOLLOWING
ADDRESS:

ARCP Securities Litigation
Claims Administrator:
c/o Gilardi & Co. LLC
P.O. Box 43434
Providence, RI 02940-3434
Online Submissions: www.ARCPSecuritiesLitigation.com

If you are NOT a member of the Class (as defined in the Notice of Proposed Settlement of Class

Action (the “Notice”)), DO NOT submit a Proof of Claim and Release form.

 

! This Proof of Claim and Release incorporates by reference the definitions in the Stipulation of

Settlement (“Stipulation”), which can be obtained at www. ARCPSecuritiesLitigation.com.

-|-

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 3 of 18

4, If you are a member of the Class and you did not timely request exclusion from the
Class, you will be bound by the terms of any judgment entered in the Litigation, including the
releases provided therein, WHETHER OR NOT YOU SUBMIT A PROOF OF CLAIM AND
RELEASE FORM.

i. CLAIMANT IDENTIFICATION

You are a member of the Class if you purchased or otherwise acquired American Realty
Capital Properties, Inc. (“‘ARCP”) common stock, preferred stock or debt securities between
February 28, 2013 and October 29, 2014. Excluded from the Class are: Defendants, members of
the immediate families of each of the Defendants, any person, firm, trust, corporation, officer,
director or other individual or entity in which any Defendant has a controlling interest or which is
related to or affiliated with any Defendant, and the legal representatives, agents, affiliates, heirs,
successors-in-interest, or assigns of any such excluded party. For the avoidance of doubt, this
exclusion does not extend to: (1) any investment company or pooled investment fund in which a
Third-Party Underwriter Defendant* may have a direct or indirect interest, or as to which its
affiliates may act as an advisor, but of which a Third-Party Underwriter Defendant or its respective
affiliates is not a majority owner or does not hold a majority beneficial interest; or (2) any
employee benefit plan as to which a Third-Party Underwriter Defendant or its affiliates acts as an

investment advisor or otherwise may be a fiduciary; provided, however, that membership in the

 

2 Third-Party Underwriter Defendants are defined as Barclays Capital Inc., BMO Capital
Markets Corp., Capital One Securities, Inc., Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC, Deutsche Bank Securities Inc., Janney Montgomery Scott, LLC, JMP
Securities LLC, J.P. Morgan Securities LLC, KeyBanc Capital Markets Inc., Ladenburg Thalmann
& Co. Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Mizuho Securities USA LLC
(f/k/a Mizuho Securities USA Inc.), Morgan Stanley & Co, LLC, Piper Jaffray & Co., PNC Capital
Markets LLC, RBS Securities Inc., Robert W. Baird & Co. Incorporated, and Wells Fargo
Securities, LLC.

-2-

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 4 of 18

Class by such investment company, pooled investment fund or employee benefit plan is limited to
transactions in ARCP Securities made on behalf of, or for the benefit of, persons other than persons
that are excluded from the Class by definition. In other words, the Third-Party Underwriter
Defendants cannot make a claim on their own behalf for their ownership share in any of the above
entities. The Class also excludes any person or entity that entered into any other settlement
agreement or otherwise provided a release to any Defendant relating to or arising from the purchase
or other acquisition of ARCP Securities prior to October 29, 2014. Also excluded from the Class
is any Class Member that validly and timely requested exclusion in accordance with the
requirements set by the Court in connection with the Notice of Pendency of Class Action
previously provided to the Class.

Use Part I of this form entitled “Claimant Identification” to identify each purchaser or
acquirer of record (“nominee”), if different from the beneficial purchaser or acquirer of the
securities which form the basis of this claim. THIS CLAIM MUST BE FILED BY THE ACTUAL
BENEFICIAL PURCHASER(S) OR ACQUIRER(S) OR THE LEGAL REPRESENTATIVE OF
SUCH PURCHASER(S) OR ACQUIRER(S) OF THE ARCP SECURITIES UPON WHICH
THIS CLAIM IS BASED.

All joint purchasers or acquirers must sign this claim. Executors, administrators,
guardians, conservators and trustees must complete and sign this claim on behalf of persons
represented by them and their authority must accompany this claim and their titles or capacities
must be stated. The Social Security (or taxpayer identification) number and telephone number of
the beneficial owner may be used in verifying the claim. Failure to provide the foregoing

information could delay verification of your claim or result in rejection of the claim.

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 5 of 18

If you are acting in a representative capacity on behalf of a Class Member (for example, as
an executor, administrator, trustee, or other representative), you must submit evidence of your
cutrent authority to act on behalf of that Class Member. Such evidence would include, for
example, letters testamentary, letters of administration, or a copy of the trust documents.

NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of
transactions may request to, or may be requested to, submit information regarding their
transactions in electronic files. All claimants MUST submit a manually signed paper Proof of
Claim and Release form listing all their transactions whether or not they also submit electronic
copies. If you wish to file your claim electronically, you must contact the Claims Administrator
at edata@gilardi.com to obtain the required file layout. No electronic files will be considered to
have been properly submitted unless the Claims Administrator issues to the claimant a written
acknowledgement of receipt and acceptance of electronically submitted data.

TI. CLAIM FORM

Use Part II of this form entitled “Schedule of Transactions in ARCP Common Stock,” Part
Il of this form entitled “Schedule of Transactions in ARCP Debt Securities” and Part IV of this
form entitled “Schedule of Transactions in ARCP Preferred Stock” to supply all required details
of your transaction(s) in ARCP Securities. If you need more space or additional schedules, attach
separate sheets giving all of the required information in substantially the same form. Sign and
print or type your name on each additional sheet.

On the schedules, provide all of the requested information with respect to aff of your
purchases and acquisitions and aff of your sales of ARCP common stock, debt securities and
preferred stock between February 28, 2013 and October 28, 2014, whether such transactions

resulted in a profit or a loss. You must also provide all! of the requested information with respect

-4-

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 6 of 18

to ail of the shares of ARCP common and preferred stock you held at the close of trading on
February 27, 2013, October 28, 2014, and January 30, 2015. Failure to report all such transactions
may result in the rejection of your claim.

List these transactions separately and in chronological order, by trade date, beginning with
the earliest. You must accurately provide the month, day and year of each transaction you list.

For short-sale transactions, the date of covering a “short sale” is deemed to be the date of
purchase of ARCP common stock, and the date of a “short sale” is deemed to be the date of sale
of ARCP common stock.

For each transaction, you must provide, together with this claim form, copies of
stockbroker confirmation slips, stockbroker statements, or other documents adequately evidencing
your transactions in ARCP Securities. If any such documents are not in your possession, please
obtain a copy or equivalent documents from your broker because these documents are necessary
to prove and process your claim. Failure to provide this documentation could delay verification

of your claim or result in rejection of your claim.

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 7 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Inre American Realty Capital Properties, Inc. Litigation
Civil Action No. 1:15-mc-00040-AKH
PROOF OF CLAIM AND RELEASE
Must Be Postmarked (if mailed) or Received (if submitted online) No Later Than:
January 23, 2020
Please Type or Print
REMEMBER TO ATTACH COPIES OF BROKER CONFIRMATIONS OR
OTHER DOCUMENTATION OF YOUR TRANSACTIONS IN ARCP SECURITIES.
FAILURE TO PROVIDE THIS DOCUMENTATION COULD DELAY VERIFICATION

OF YOUR CLAIM OR RESULT IN REJECTION OF YOUR CLAIM.

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 8 of 18

 

 

PART I: CLAIMANT IDENTIFICATION
Lasi Name MLL First Name

PETE PPTPPTyrTrrrr) 2) CPP tp Pt ip 7

Last Name (Ca-Beneficial Owner) First Name (Co-Benelicial Owner)

Per Trt hobbit bra Cl CLL CELELLOLL

OIRA (3 Joint Tananoy (2 Employee © individuai (> Other,
Company Name (Beneficial Owner - 1 Claimant is nol an Individual} or Custodian Name if an IRA (specify)

PrP PEP Epi troy tr PP

Trustee/Asset Manager/Nominee/Record Owner's Name (if Different from Beneficial Owner Listed Above)

(TPE yt TE TE

Account#/Fund# (Not Necessary for Individual Filers)

PETE TTT CET ETE TTT

 

 

 

 

 

 

 

 

 

 

Social Security Number ; nuns Taxpayer identification Number
ee ee ee ee
Yelaphone Nuntber (Primary Daytime) Telephone Number (Aiternate)
LJP I-L EEE Cit Ee

 

 

PEPETELED DPE rT TTP Pp rr yt

poo MAILING INFORMATION
Addrass

ee ee ee eee

Address

 

 

 

 

WJ OEE EE
LOCC Fa Ee

 

Foreign Pravince Foreign Pasial Cade Fareign Counlry Name/Abbreviation

[IOP TT TE TT I

 

 

 

PART II: SCHEDULE OF TRANSACTIONS IN ARCP COMMON STOCK

A, Number of shares of ARCP common stock held at the close of trading on

February 27, 2013:
Proof Enclosed?
LETTTTET sx
ON
B. Purchases or acquisitions of ARCP common stock between February 28, 2013 and

October 28, 2014, inclusive:

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 9 of 18

 

 

PURCHASES
Total Purchase or
Acquisition Price (Excluding

Commissions, Taxes Proof of
Trade Date{s} of Shares Number of Shares and Fees) Please round off Purehase
{List Chronologically} Purchased or Acquired lo the nearest whole dollar Enclosed?

 

 

 

 

YY YY

 

 

 

 

IMPORTANT.

(} if any purchase listed covered a “short sale.” please mark Yess. Yes
(il) If you received shares through an acquisition or merger, please identify the date, the share amount and
the company acquired:

    

Merger Shares Company

Year

 

 

 

 

 

     

  

 

 

    

   

 

 

 

   

  

 

 

 

    

  

 

 

 

C. Sales of ARCP common stock between February 28, 2013 and January 30, 2015,
inclusive:
SALES
Total Sales Price
(Excluding Commissions,
Taxes and Fees) Proof of
Trade Date(s) of Shares Number of Shares Please round off io Sales
(List Chronologically) Sold the nearest whole dollar Enclosed?
MM OD YY Y ¥ ‘Oy
we EEE TT ET shod tt
: 7 I 2
2EEVEEVEELE IT CEE ETT sip pt N
T 1 i i IS
aL EVEELVLELEI EEE TPT | sti bP N
: + ‘ ' ; 12
AECL) GCEECE LS sPECECEE. N
D. Number of shares of ARCP common stock held at the close of trading on
October 28, 2014:
Proof Enclosed?
OY
ON
E. Number of shares of ARCP common stock held at the close of trading on January

30, 2015:

Proof Enclased?
OY

 

 

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 10 of 18

If you require additional space, attach extra schedules in the same format as above. Sign
and print your name on each additional page.

YOU MUST READ AND SIGN THE RELEASE ON PAGE. FAILURE TO
SIGN THE RELEASE MAY RESULT IN A DELAY IN PROCESSING OR THE

REJECTION OF YOUR CLAIM.

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 11 of 18

PART HI: SCHEDULE OF TRANSACTIONS IN ARCP DEBT SECURITIES

Purchases or Acquisitions

 

Trade Date Debt Offering Number of Units Total Purchase
Month Day Year Purchased or Acquired | or Acquisition
Price

 

 

 

 

 

 

 

 

 

 

 

Sales (July 25, 2013 — October 28, 2014, inclusive) of ARCP Debt Securities:

 

Trade Date Debt Offering Number of Units Sold | Total Sales Price
Month Day Year

 

 

 

 

 

 

 

 

 

Face value of ARCP Debt Securities held at the close of trading on October 28, 2014:

 

If you require additional space, attach extra schedules in the same format as above. Sign
and print your name on each additional page.

YOU MUST READ AND SIGN THE RELEASE ON PAGE _. FAILURE TO SIGN
THE RELEASE MAY RESULT IN A DELAY IN PROCESSING OR THE REJECTION

OF YOUR CLAIM.

-10-

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 12 of 18

PART IV: SCHEDULE OF TRANSACTIONS IN ARCP PREFERRED STOCK.

A. Purchases or acquisitions of ARCP preferred stock between January 6, 2014 —
October 28, 2014, inclusive:

 

 

PURCHASES
Total Purchase or
Acquisition Price (Excluding
Commissions, Taxes Proof af
Trade Date{s) of Shares Number of Shares and Fees} Please round off Purchase
iList Chronolegicaily) Purchased or Acquired to the nearest whole dollar Enclosed?

 

/ 28.

/

OY YOY

    

   

 

 

 

IMPORTANT: (i) If any purchase listed covered a “short sale," please mark Yes.) Yes
(i) If you received shares through an acquisition or merger, please identify the date, the share amount and
the company acquired:

ae ee

Ae. Day Year Merger Shares

  

 

 

B. Sales of ARCP preferred stock between January 6, 2014 — January 30, 2015,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

inclusive:
SALES
Tolai Sales Price
(Exchiding Coramissions,
Taxes and Fees} Proof of
Trade Date(s) of Shares Namber of Shares Please round off to Sales
(List Chronologically) Sold the nearest whole dollar Enctosed?
MUM D Dp yYyyYyY . Cy
tO VELL I EET TT Td st EL deelon
Y i 1OY
at EVEEVEEETI CEE El stb Ed fl teclos
T 1 13
3 VCC CEE) sE ETT ETT feslen
j i ] OY
al TWELVE ILE TTL) sip tf oolen

 

 

 

 

 

 

Cc, Number of shares of ARCP preferred stock held at the close of trading on
October 28, 2014:

Proof Enclosed?
OY
CN

 

-li-

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 13 of 18

E. Number of shares of ARCP preferred stock heid at the close of trading on January
30, 2015:

Proof Enclosed?
Oy
CoN

 

If you require additional space, attach extra schedules in the same format as above. Sign
and print your name on each additional page.

YOU MUST READ AND SIGN THE RELEASE ON PAGE __. FAILURE TO SIGN
THE RELEASE MAY RESULT IN A DELAY IN PROCESSING OR THE REJECTION
OF YOUR CLAIM.

IV. SUBMISSION TO JURISDICTION OF COURT AND
ACKNOWLEDGMENTS

I (We) submit this Proof of Claim and Release under the terms of the Stipulation described
in the Notice. I (We) also submit to the jurisdiction of the United States District Court for the
Southern District of New York with respect to my (our) claim as a Class Member and for purposes
of enforcing the releases set forth herein. 1 (We) further acknowledge that I am (we are) bound by
and subject to the terms of the Stipulation and any judgment that may be entered in the Litigation,
including the releases and the covenants set forth herein. I (We) agree to furnish additional
information to the Claims Administrator to support this claim if requested to do so. [ (We) have
not submitted any other claim in connection with the purchase or acquisition of ARCP Securities
during the Class Period and know of no other person having done so on my (our) behalf.

Vy. RELEASES

1. I (We) hereby acknowledge full and complete satisfaction of, and do hereby fully,
finally, and forever settle, release, and discharge from the Released Claims each and all of the
Released Persons.

2, “Released Persons” means each and all of the Defendants and their Related Parties.

-12-

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 14 of 18

3, “Released Claims” means any and all rights, liabilities, suits, debts, obligations,
demands, damages, losses, judgment matters, issues, claims (including Unknown Claims), and
causes of action of every nature and description whatsoever, in law, equity, or otherwise, whether
accrued or unaccrued, fixed or contingent, liquidated or unliquidated, whether arising under
federal, state, local, statutory, common law, foreign law, or any other law, rule, or regulation, and
whether class and/or individual in nature, concerning, based on, arising out of, or in connection
with both: (i) the purchase or other acquisition of ARCP Securities by Lead Plaintiff or any other
Class Member during the period between February 28, 2013 and October 29, 2014; and (ii) the
allegations, transactions, acts, facts, matters, occurrences, disclosures, statements, filings,
representations, omissions, or events that were or could have been alleged or asserted in the
Litigation. Released Claims do not include claims to enforce the Settlement, any shareholder
derivative claims on behalf of ARCP, or governmental agency actions against the Released
Persons.

4, “Released Defendants’ Claims” means any and all claims and causes of action of
every nature and description whatsoever, including both known claims and Unknown Claims, that
arise out of, are based upon, or relate in any way to the institution, prosecution, or settlement of
the claims against Defendants in the Litigation, except for claims relating to the enforcement of
the Settlement.

5. “Unknown Claims” means (a) any and all Released Claims which the Releasing
Plaintiff Parties do not know or suspect to exist in his, her, or its favor at the time of the release of
the Released Persons, which, if known by him, her, or it, might have affected his, her, or its
settlement with and release of the Released Persons, or might have affected his, her, or its
decision(s) with respect to the Settlement, including, but not limited to, whether or not to object to
this Settlement or seek exclusion from the Class; and (b) any and ali Released Defendants’ Claims

that the Released Persons do not know or suspect to exist in his, her, or its favor at the time of the
-13-

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 15 of 18

release of the Plaintiffs, the Class and Plaintiffs’ Counsel, which, if known by him, her, or it, might
have affected his, her, or its settlement and release of Plaintiffs, the Class and Plaintiffs’ Counsel.
With respect to (a) any and all Released Claims against the Released Persons, and (b) any and all
Released Defendants’ Claims against Plaintiffs, the Class and Plaintiffs’ Counsel, the Settling
Parties stipulate and agree that, upon the Effective Date, the Settling Parties shall expressly waive
and each Releasing Plaintiff Party and Released Person shall be deemed to have, and by operation
of the Judgment shall have expressly waived, the provisions, rights, and benefits of California
Civil Code §1542, which provides:

A general release does not extend to claims that the creditor or releasing party does
not know or suspect to exist in his or her favor at the time of executing the release
and that, if known by him or her, would have materially affected his or her
settlement with the debtor or released party.

The Settling Parties shall expressly waive and each Releasing Plaintiff Party and Released Person
shall be deemed to have, and by operation of the Judgment shall have, expressly waived any and
all provisions, rights, and benefits conferred by any law of any state or territory of the United
States, or principle of common law, which is similar, comparable, or equivalent to California Civil
Code §1542. The Releasing Plaintiff Parties and Released Persons acknowledge that they may
hereafter discover facts in addition to or different from those which he, she, it or their counsel now
knows or believes to be true with respect to the subject matter of the Released Claims or Released
Defendants’ Claims, but (a) the Releasing Plaintiff Parties shall expressly fully, finally, and forever
waive, compromise, settle, discharge, extinguish, and release, and each Releasing Plaintiff Party
shall be deemed to have waived, compromised, settled, discharged, extinguished, and released,
and upon the Effective Date, and by operation of the Judgment shall have waived, compromised,
settled, discharged, extinguished, and released, fully, finally, and forever, any and all Released
Claims against the Released Persons, known or unknown, suspected or unsuspected, contingent or

non-contingent, whether or not concealed or hidden, which now exist, or heretofore have existed,

-14-

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 16 of 18

upon any theory of law or equity now existing or coming into existence in the future, including,
but not limited to, conduct which is negligent, intentional, with or without malice, or a breach of
any duty, law or rule, without regard to the subsequent discovery or existence of such different or
additional facts, legal theories, or authorities, and (b) the Released Persons shall expressly fully,
finally, and forever waive, compromise, settle, discharge, extinguish, and release, and upon the
Effective Date, and by operation of the Judgment shall have waived, compromised, settled,
discharged, extinguished, and released, fully, finally, and forever, any and all Released
Defendants’ Claims against the Plaintiffs, the Class and Plaintiffs’ Counsel, known or unknown,
suspected or unsuspected, contingent or non-contingent, whether or not concealed or hidden,
which now exist, or heretofore have existed, upon any theory of law or equity now existing or
coming into existence in the future, including, but not limited to, conduct which is negligent,
intentional, with or without malice, or a breach of any duty, law or rule, without regard to the
subsequent discovery or existence of such different or additional facts, legal theories, or
authorities. The Settling Parties acknowledge, and the Releasing Plaintiff Parties and Released
Persons shall be deemed by operation of the Judgment to have acknowledged, that the foregoing
waiver was separately bargained for and is an essential element of the Settlement of which this
release is a part.

6. These releases shall be of no force or effect unless and until the Court approves the
Stipulation and the Settlement becomes effective on the Effective Date.

7. I (We) hereby warrant and represent that I (we) have not assigned or transferred or
purported to assign or transfer, voluntarily or involuntarily, any claim or matter released pursuant

to this release or any other part or portion thereof,

-15-

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 17 of 18

8. I (We) hereby warrant and represent that I (we) have included information about
all of my (our) purchases, acquisitions and sales of ARCP common stock, preferred stock and debt
securities during the Class Period and the number of shares of ARCP common and preferred stock
held by me (us) at the close of trading on February 27, 2013, October 28, 2014, and January 30,
2015.

I (We) declare under penalty of perjury under the laws of the United States of America that
the foregoing information supplied by the undersigned is true and correct and that the Claimant
has not previously entered into any settlement agreement or provided a release of claims to any

Defendant relating to or arising from the purchase or other acquisition of ARCP Securities prior

 

 

 

 

 

 

 

to October 29, 2014.
Executed this day of : in
{MonthfYear} (CityStateiCountry)
(Sign your name here) (Sign your name here}
{Type or orint your name here} (Type or print your name here)
(Capacity of person(s} signing, ¢g., Capacity of person{s) signing, e.g.,
Beneficial Purchaser, Executor or Administrator) Beneficial Purchaser, Executor or Administrator}

ACCURATE CLAIMS PROCESSING TAKES A SIGNIFICANT AMOUNT OF TIME.
THANK YOU FOR YOUR PATIENCE.

Reminder Checklist. ;
4. Please sign the above release and declaration. 6. Ifyou desire an acknowledgment of receiot of your cain form
2, if this Claim is being made on behalf of Jeint Claimants, please send it Certified Mail, Retum Recelpt Requested.
then beth must sign. 7. Ifyou move, please send your new address to the address
3. Remenitberto attach copies of supporting documentation, below.
if available. 8, Do not use red pen or hightighter on the Proof of Claim

4, Do not send origina's of cerlificates. and Release form or supporting documenialion.

5. Keep a cooy of your claim form and all supporiing
documentation for your records.

-16-

 
Case 1:15-mc-00040-AKH Document 1274-2 Filed 10/04/19 Page 18 of 18

THIS PROOF OF CLAIM AND RELEASE FORM MUST BE SUBMITTED ONLINE OR MAILED NO
LATER THAN JANUARY 23, 2020,
ADDRESSED AS FOLLOWS:

ARCP Securities Litigation
Claims Administrator
cfo Gilardi & Co, LLC

P.O. Box 43434
Providence, RI 02940-3434

-17-

 
